Richard M. Cutshall Tel 312.476.5121 Fax 312.899.0449 cutshallr@gtlaw.com April 24, 2014 Monetta Trust 1776-A South Naperville Road Suite 100 Wheaton, IL 60189-5831 Re:Monetta Trust, Securities Act Registration No. 33-54822 Dear Ladies and Gentlemen: We have acted as counsel for Monetta Trust (the “Trust”) in connection with the registration under the Securities Act of 1933, as amended (the “Act”), of an indefinite number of shares of beneficial interest of the series of the Trust designated Monetta Fund, Orion/Monetta Intermediate Bond Fund and Monetta Young Investor Fund (the “Shares”) in registration statement no. 33-54822 on Form N-1A (the “Registration Statement”). In this connection we have examined originals, or copies certified or otherwise identified to our satisfaction, of such documents, corporate and other records, certificates and other papers as we deemed it necessary to examine for the purpose of this opinion, including the agreement and declaration of trust of the Trust (the “Trust Agreement”), bylaws of the Trust, actions of the board of trustees of the Trust authorizing the issuance of Shares, and the Registration Statement. Among other things, the Registration Statement is deemed to register the Shares pursuant to Rule 24f-2 under the Investment Company Act of 1940. You have advised us that the Trust will, from year to year, timely file a notice pursuant to Rule24f-2 perfecting the registration of the Shares sold by it during each fiscal year during which such registration of an indefinite number of Shares remains in effect. You have also informed us that the Shares will be sold in accordance with Section 5(b) of the Act. Based on the foregoing examination, we are of the opinion that upon the issuance and delivery of the Shares in accordance with the Trust Agreement and the actions of the board of trustees authorizing the issuance of the Shares, and the receipt by the Trust of the authorized consideration therefor, the Shares so issued will be validly issued, fully paid and non-assessable (although shareholders of the Trust may be subject to liability under certain circumstances as described in the statement of additional information of the Trust, included as Part B of the Registration Statement under the caption “General Information & Funds’ History” and the sub-heading “Monetta Trust”). ALBANY AMSTERDAM ATLANTA AUSTIN BOSTON CHICAGO DALLAS DELAWARE DENVER FORT LAUDERDALE HOUSTON LAS VEGAS LONDON* LOS ANGELES MEXICO CITY+ MIAMI MILAN** NEW JERSEY NEW YORK NORTHERN VIRGINIA ORANGE COUNTY ORLANDO PALM BEACH COUNTY PHILADELPHIA PHOENIX ROME** SACRAMENTO SAN FRANCISCO SEOUL∞ SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TEL AVIV^ WARSAW~ WASHINGTON, D.C. WHITE PLAINS *OPERATES AS GREENBERG TRAURIG MAHER LLP +OPERATES AS GREENBERG TRAURIG, S.C. ^A BRANCH OF GREENBERG TRAURIG, P.A. FLORIDA, USA ~OPERATES AS GREENBERG TRAURIG GRZESIAK sp.k. ∞OPERATES AS GREENBERG TRAURIG LLP FOREIGN LEGAL CONSULTANT OFFICE * *STRATEGIC ALLIANCE GREENBERG TRAURIG, LLPnATTORNEYS AT LAWnWWW.GTLAW.COM 77 West Wacker Drive, Suite 3100nChicago, IllinoisnTel 312.456.8400nFax 312.456.8435 Monetta Trust April 24, 2014 Page 2 We consent to the filing of this opinion as an exhibit to the Registration Statement.In giving this consent, we do not admit that we are in the category of persons whose consent is required under section 7 of the Act. Very truly yours, /s/ Greenberg Traurig, LLP GREENBERG TRAURIG, LLP
